In a proceeding pursuant to CPLR article 75 to vacate an arbitration award, the petitioner appeals from an order of the Supreme Court, Suffolk County (Whelan, J.), dated October 18, 2005, which denied the petition and granted the respondent’s cross motion to confirm the award.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that a notice of arbitration *474was properly served on the petitioner by certified mail, return receipt requested, in accordance with the rules of the arbitration forum and CPLR article 75. The petitioner’s claim that he never received the notice is insufficient to rebut the presumption of receipt created by the signed certified mail return receipt card (see Matter of State Farm Mut. Auto. Ins. Co. [Kankam], 3 AD3d 418, 419 [2004]).
Contrary to the petitioner’s contentions, the respondent established that a binding written agreement to arbitrate was in effect between the parties (see Tsadilas v Providian Natl. Bank, 13 AD3d 190 [2004]; Edelist v MBNA Am. Bank, 790 A2d 1249 [Del 2001]). In addition, the petitioner has not demonstrated any of the other grounds under CPLR 7511 (b) for vacatur of the award. Accordingly, the Supreme Court properly confirmed the arbitration award and denied the petition to vacate. Schmidt, J.P, Adams, Dillon and Covello, JJ., concur.